 



Exhibit 10.1
IRIDEX CORPORATION
1998 STOCK PLAN
(As amended June 19, 2007)
     1. Purposes of the Plan. The purposes of this Stock Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

     The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units, as the Administrator may determine.
     2. Definitions. As used herein, the following definitions shall apply:
           (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
           (b) “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.
           (c) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
           (d) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units and Performance Shares as the Administrator may
determine.
           (e) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan, which shall include an Option Agreement. The Award Agreement is
subject to the terms and conditions of the Plan.
           (f) “Board” means the Board of Directors of the Company.
           (g) “Cash Position” means as to any Performance Period, the Company’s
level of cash, cash equivalents, available-for-sales securities, and the long
term portion of available-for-sales securities.

 



--------------------------------------------------------------------------------



 



           (h) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
           (i) “Committee” means a committee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 hereof.
           (j) “Common Stock” means the common stock of the Company.
           (k) “Company” means IRIDEX Corporation, a Delaware corporation, or
any successor thereto.
           (l) “Consultant” means any person, including an advisor, engaged by
the Company or its Affiliate to render services to such entity.
           (m) “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
           (n) “Director” means a member of the Board.
           (o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
           (p) “Earnings Per Share” means as to any Performance Period, the
Company’s or a business unit’s Net Income, divided by a weighted average number
of Common Stock outstanding and dilutive common equivalent Shares deemed
outstanding.
           (q) “Employee” means any person, including Officers and Directors,
employed by the Company or its Affiliates. Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
           (r) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
           (s) “Fair Market Value” means, as of any date, the value of Common
Stock as the Administrator may determine in good faith by reference to the price
of such stock on any established stock exchange or a national market system on
the day of determination if the Common Stock is so listed on any established
stock exchange or a national market system. If the Common Stock is not listed on
any established stock exchange or a national market system, the value of the
Common Stock as the Administrator may determine in good faith.
           (t) “Fiscal Year” means the fiscal year of the Company.
           (u) “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

2



--------------------------------------------------------------------------------



 



           (v) “Individual Objectives” means as to a Participant for any
Performance Period, the objective and measurable goals set by a “management by
objectives” process and approved by the Administrator (in its discretion).
           (w) “Net Income” means as to any Performance Period, the Company’s or
a business unit’s income after taxes.
           (x) “Nonstatutory Stock Option” means an Option that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.
           (y) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
           (z) “Operating Cash Flow” means as to any Performance Period, the
Company’s or a business unit’s sum of Net Income plus depreciation and
amortization plus changes in working capital comprised of accounts receivable,
inventories, other current assets, trade accounts payable, accrued expenses,
product warranty, advance payments from customers and long-term accrued
expenses.
           (aa) “Operating Income” means as to any Performance Period, the
Company’s or a business unit’s income from operations but excluding any unusual
items or non-operating or non-cash related expenses.
           (bb) “Option” means a stock option granted pursuant to the Plan.
           (cc) “Option Agreement” means an agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.
           (dd) “Optioned Stock” means the Common Stock subject to an Award
           (ee) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
           (ff) “Participant” means the holder of an outstanding Award, which
shall include an Optionee.
           (gg) “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award. As determined by the Administrator, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) Cash
Position, (b) Earnings Per Share, (c) Individual Objectives, (d) Net Income,
(e) Operating Cash Flow, (f) Operating Income, (g) Return on Assets, (h) Return
on Equity, (i) Return on Sales, (j) Revenue, and (k) Total Stockholder Return.
The Performance Goals may differ from Participant to Participant and from Award
to Award. Prior to the Determination Date, the Administrator shall determine
whether any significant element(s) shall be included in or excluded from the
calculation of any Performance Goal with respect to any Participant. For example
(but not by way of limitation), the Administrator may determine that the
measures for one or more Performance Goals shall be based upon the Company’s
pro-forma results and/or results in accordance with generally accepted
accounting principles.

3



--------------------------------------------------------------------------------



 



           (hh) “Performance Period” means any Fiscal Year or such other period
as determined by the Administrator in its sole discretion.
           (ii) “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of Performance Goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.
           (jj) “Performance Unit” means an Award which may be earned in whole
or in part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
           (kk) “Plan” means this 1998 Stock Plan, as amended and restated.
           (ll) “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.
           (mm) “Restricted Stock Unit” means a bookkeeping entry representing
an amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
           (nn) “Return on Assets” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s Operating Income, divided
by average net Company or business unit, as applicable, assets.
           (oo) “Return on Equity” means as to any Performance Period, the
percentage equal to the Company’s Net Income divided by average stockholder’s
equity.
           (pp) “Return on Sales” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s Operating Income, divided
by the Company’s or the business unit’s, as applicable, revenue.
           (qq) “Revenue” means as to any Performance Period, the Company’s or
business unit’s net sales.
           (rr) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
           (ss) “Section 16(b)” means Section 16(b) of the Exchange Act.
           (tt) “Service Provider” means an Employee, Director or Consultant.
           (uu) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
           (vv) “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
           (ww) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

4



--------------------------------------------------------------------------------



 



           (xx) “Total Stockholder Return” means as to any Performance Period,
the total return (change in Share price plus reinvestment of any dividends) of a
Share.
     3. Stock Subject to the Plan.
           (a) Stock Subject to the Plan. Subject to the provisions of
Section 13 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is two million one hundred and fifty thousand
(2,150,000) Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock.
           (b) Full Value Awards. Any Shares subject to Options or Stock
Appreciation Rights will be counted against the numerical limits of this
Section 3 as one Share for every Share subject thereto. Any Shares subject to
Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units with a per share or unit purchase price lower than 100% of
Fair Market Value on the date of grant will be counted against the numerical
limits of this Section 3 as two (2) Shares for every one Share subject thereto.
To the extent that a Share that was subject to an Award that counted as two
(2) Shares against the Plan reserve pursuant to the preceding sentence is
recycled back into the Plan under the next paragraph of this Section 3, the Plan
will be credited with two (2) Shares.
           (c) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, is forfeited to
or repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). With respect to Stock Appreciation
Rights, Shares actually issued pursuant to a Stock Appreciation Right as well as
the Shares that represent payment of the exercise price will cease to be
available under the Plan. Shares that have actually been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if Shares
subject to Awards of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units are repurchased by the Company or are forfeited to
the Company, such Shares will become available for future grant under the Plan.
Shares used to pay the exercise price of an Option will not become available for
future grant or sale under the Plan. Shares used to satisfy tax withholding
obligations will not become available for future grant or sale under the Plan.
To the extent an Award under the Plan is paid out in cash rather than Shares,
such cash payment will not reduce the number of Shares available for issuance
under the Plan. Notwithstanding the foregoing and, subject to adjustment
provided in Section 13, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options will equal the aggregate Share number stated
in Section 3(a), plus, to the extent allowable under Section 422 of the Code,
any Shares that become available for issuance under the Plan under this
Section 3(c).
           (d) Share Reserve. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.
     4. Administration of the Plan.
           (a) Procedure.

5



--------------------------------------------------------------------------------



 



                (i) Multiple Administrative Bodies. The Plan may be administered
by different Committees with respect to different groups of Service Providers.
                (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
                (iii) Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder shall be structured to satisfy the requirements for exemption under
Rule 16b-3.
                (iv) Other Administration. Other than as provided above, the
Plan shall be administered by (A) the Board or (B) a Committee, which committee
shall be constituted to satisfy Applicable Laws.
           (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
                (i) to select the Service Providers to whom Awards may be
granted hereunder;
                (ii) to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder;
                (iii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
                (iv) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
                (v) to modify or amend each Award (subject to Section 21(c) of
the Plan) including, without limitation, the discretionary authority to extend
the post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan. Notwithstanding the previous sentence, the
Administrator may not modify or amend an Option or Stock Appreciation Right to
reduce the exercise price of such Option or Stock Appreciation Right after it
has been granted (except for adjustments made pursuant to Section 16) nor may
the Administrator cancel any outstanding Option or Stock Appreciation Right and
replace it with a new Option or Stock Appreciation Right with a lower exercise
price, unless, in either case, such action is approved by the Company’s
stockholders;
                (vi) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
                (vii) to allow a Participant to defer the receipt of the payment
of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award pursuant to such procedures as the Administrator may
determine; and

6



--------------------------------------------------------------------------------



 



                (viii) to make all other determinations deemed necessary or
advisable for administering the Plan.
           (c) Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.
     5. Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units as the Administrator determines may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees of the Company or any
Parent or Subsidiary of the Company.
     6. Options.
           (a) Limitations.
                (i) Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6(a), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
                (ii) The following limitations shall apply to grants of Options:
                     (1) No Service Provider shall be granted, in any Fiscal
Year, Options to purchase more than 200,000 Shares.
                     (2) In connection with his or her initial service, a
Service Provider may be granted Options to purchase up to an additional 400,000
Shares which shall not count against the limit set forth in subsection
(1) above.
                     (3) The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 13.
                     (4) If an Option is cancelled in the same fiscal year of
the Company in which it was granted (other than in connection with a transaction
described in Section 13), the cancelled Option will be counted against the
limits set forth in subsections (1) and (2) above. For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.
           (b) Term of Option. The term of each Option shall be stated in the
Award Agreement and shall be seven (7) years from the date of grant or such
shorter term as may be provided by the Administrator; provided, however, that in
the case of an Incentive Stock Option granted to a Participant who, at the time
the Incentive Stock Option is granted, owns stock representing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided by the Administrator.

7



--------------------------------------------------------------------------------



 



           (c) Option Exercise Price and Consideration.
                (i) Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
                     (1) In the case of an Incentive Stock Option
                          a) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant.
                          b) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.
                     (2) In the case of a Nonstatutory Stock Option, the per
Share exercise price will be determined by the Administrator, but will be no
less than 100% of the Fair Market Value per Share on the date of grant.
                     (3) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
                (ii) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.
                (iii) Form of Consideration. The Administrator will determine
the acceptable form(s) of consideration for exercising an Option, including the
method of payment, to the extent permitted by Applicable Laws.
           (d) Exercise of Option.
                (i) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
                An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised together
with any applicable withholding taxes. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option

8



--------------------------------------------------------------------------------



 



is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
                Exercising an Option in any manner shall decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
                (ii) Termination of Relationship as a Service Provider. If an
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for three (3) months following the Participant’s termination. If, on
the date of termination, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
                (iii) Disability of Participant. If an Participant ceases to be
a Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
                (iv) Death of Participant. If an Participant dies while a
Service Provider, the Option may be exercised within such period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement), by the
Participant’s estate or by a person who acquires the right to exercise the
Option by bequest or inheritance, but only to the extent that the Option is
vested on the date of death. In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, at the time of death, the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. The Option may be
exercised by the executor or administrator of the Participant’s estate or, if
none, by the person(s) entitled to exercise the Option under the Participant’s
will or the laws of descent or distribution. If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

9



--------------------------------------------------------------------------------



 



     7. Stock Appreciation Rights.
           (a) Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.
           (b) Number of Shares. The Administrator will have complete discretion
to determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Stock
Appreciation Rights covering more than 200,000 Shares. Notwithstanding the
foregoing limitation, in connection with a Participant’s initial service as an
Employee, an Employee may be granted Stock Appreciation Rights covering up to an
additional 400,000 Shares.
           (c) Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant.
           (d) Stock Appreciation Right Agreement. Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.
           (e) Expiration of Stock Appreciation Rights. A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(d) also will apply to
Stock Appreciation Rights.
           (f) Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:
                (i) The difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times
                (ii) The number of Shares with respect to which the Stock
Appreciation Right is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
     8. Restricted Stock.
           (a) Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.
           (b) Restricted Stock Agreement. Each Award of Restricted Stock will
be evidenced by an Award Agreement that will specify the number of Shares
granted, and such other

10



--------------------------------------------------------------------------------



 



terms and conditions as the Administrator, in its sole discretion, will
determine. Notwithstanding the foregoing, during any Fiscal Year no Participant
will receive more than an aggregate of 150,000 Shares of Restricted Stock;
provided, however, that in connection with a Participant’s initial service as an
Employee, an Employee may be granted an aggregate of up to an additional 150,000
Shares of Restricted Stock. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.
           (c) Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the Shares have vested and are no longer subject
to a substantial risk of forfeiture.
           (d) Other Restrictions. The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
           (e) Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day the Shares have vested and are no longer subject to a substantial
risk of forfeiture. The restrictions will lapse at a rate determined by the
Administrator. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
           (f) Voting Rights. During the period during which Shares of
Restricted Stock are unvested and subject to a substantial risk of forfeiture,
Service Providers holding such Shares may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.
           (g) Dividends and Other Distributions. During the period during which
Shares of Restricted Stock are unvested and subject to substantial risk of
forfeiture, Service Providers holding such Shares will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise Administrator provides otherwise. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
           (h) Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
     9. Restricted Stock Units.
           (a) Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. Each Restricted Stock Unit
grant shall be evidenced by an Award Agreement that shall specify such other
terms and conditions as the Administrator, in its sole discretion, shall
determine, including all terms, conditions, and restrictions related to the
grant, the number of Restricted Stock Units and the form of payout, which,
subject to Section 9(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
Fiscal Year, no Participant will receive more than an aggregate of 150,000
Restricted Stock Units; provided, however, that in connection with a
Participant’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 150,000 Restricted Stock Units.

11



--------------------------------------------------------------------------------



 



           (b) Vesting Criteria and Other Terms. The Administrator shall set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment or service), or any other
basis determined by the Administrator in its discretion.
           (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
specified in the Restricted Stock Unit Award Agreement. Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
           (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Award Agreement. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again shall be
available for grant under the Plan.
           (e) Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units shall be forfeited to the Company.
     10. Performance Units and Performance Shares.
           (a) Grant of Performance Units/Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units/Shares granted to each Participant provided that during any
Fiscal Year, (a) no Participant will receive Performance Units having an initial
value greater than $1,000,000, and (b) no Participant will receive more than
150,000 Performance Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted up to an additional 150,000 Performance Shares.
           (b) Value of Performance Units/Shares. Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.
           (c) Performance Objectives and Other Terms. The Administrator will
set performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participant. Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
           (d) Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be

12



--------------------------------------------------------------------------------



 



determined as a function of the extent to which the corresponding performance
objectives or other vesting provisions have been achieved. After the grant of a
Performance Unit/Share, the Administrator, in its sole discretion, may reduce or
waive any performance objectives or other vesting provisions for such
Performance Unit/Share.
           (e) Form and Timing of Payment of Performance Units/Shares. Payment
of earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
           (f) Cancellation of Performance Units/Shares. On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.
     11. Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three (3) months following
the 91st day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.
     12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
     13. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
           (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, the number of shares of Common Stock as well as the price per share
of Common Stock covered by each such outstanding Award, and the numerical Share
limits in Sections 6, 7, 8, 9 and 10, shall be proportionately adjusted for any
change in, or increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
spin-off, combination or reclassification of the Common Stock, or any other
change in, or increase or decrease in the number of issued shares of Common
Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any

13



--------------------------------------------------------------------------------



 



class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
           (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or reacquisition
right applicable to any Restricted Stock shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Award will terminate immediately prior to the consummation of such proposed
action.
           (c) Merger or Asset Sale. In the event of a merger of the Company
with or into another corporation or the sale of all or substantially all of the
Company’s assets, each outstanding Award will be assumed or an equivalent award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant will fully vest in and have
the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Performance Shares and
Performance Units, all Performance Goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions met. In
addition, if an Option or Stock Appreciation Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be fully vested
and exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.
           For the purposes of this subsection (c), an Award will be considered
assumed if, following the merger or sale of assets, the Award confers the right
to purchase or receive, for each Share subject to the Award immediately prior to
the merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Restricted Stock
Unit, Performance Share or Performance Unit which the Administrator can
determine to pay in cash, the fair market value of the consideration received in
the merger or merger or sale of assets by holders of Common Stock for each Share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Share or Performance Unit, for
each Share subject to such Award (or in the case of Restricted Stock Units or
Performance Units, the number of implied shares determined by dividing the value
of the Restricted Stock Units or Performance Units, as applicable, by the per
share consideration received by holders of Common Stock in the merger or sale of
assets), to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.

14



--------------------------------------------------------------------------------



 



           Notwithstanding anything in this Section 13(c) to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals will not be considered assumed if the Company or its successor
modifies any of such Performance Goals without the Participant’s consent;
provided, however, a modification to such Performance Goals only to reflect the
successor corporation’s post-transaction corporate structure will not be deemed
to invalidate an otherwise valid Award assumption.
     14. Tax Withholding
           (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
           (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (d) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.
     15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
     16. Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
     17. Term of Plan. Subject to Section 21 of the Plan, the Plan shall become
effective upon its original adoption by the Board. It shall continue in effect
for a term of ten (10) years unless terminated earlier under Section 18 of the
Plan.
     18. Amendment and Termination of the Plan.
           (a) Amendment and Termination. The Administrator may at any time
amend, alter, suspend or terminate the Plan.

15



--------------------------------------------------------------------------------



 



           (b) Stockholder Approval. The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
           (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
     19. Conditions Upon Issuance of Shares.
           (a) Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
           (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     21. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

16